Citation Nr: 0203980
Decision Date: 03/13/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-08 958 	)	DATE MAR 13, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971.  The Department of Veterans Affairs (VA) Regional Office (RO) granted service connection and a 50 percent rating for post-traumatic stress disorder (PTSD) in March 2001, and the veteran appealed the assignment of the 50 percent rating.  A videoconference hearing was held before the undersigned member of the Board of Veterans' Appeals (Board) in January 2002.  


FINDING OF FACT

The veteran has or nearly approximates total occupational and social impairment from his PTSD, due to such symptoms as gross impairment in thought processes and communication, persistent delusions or hallucinations, and grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.6, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The veterans DD Form 214 was associated with his claims folder in 1972.  The RO requested the veteran's service medical records from the National Personnel Records Center in January 2001 and the veterans service medical records were associated with his claims folder in February 2001.

Pertinent VA treatment records were obtained in 2001, and a VA psychiatric examination was conducted in March 2001.

In April 2001, the RO wrote the veteran a letter indicating that a 50 percent rating for PTSD had been assigned and what evidence was considered, and enclosing a copy of its March 2001 rating decision.  In July 2001, the RO issued the veteran a statement of the case which detailed the action and events which had occurred during the course of the claim, reasons for its decision, and pertinent legal criteria.  

In November 2001, the RO advised the veteran of his hearing choices, and in December 2001, it scheduled him for a videoconference hearing with a member of the Board.

In January 2002, a videoconference hearing was held between the veteran and the undersigned.  The undersigned during that hearing permitted the veteran to introduce into the record any available evidence and suggested that the representative describe the veterans apparent characteristics which were being visualized during the hearing.  Moreover, the Board member described some of the veteran's apparent characteristics himself and permitted the veteran to confirm or deny his belief as to their existence.  The hearing was conducted by the Board member in such a manner as to fully explore the basis for claimed entitlement rather than with an intent to refute evidence or to discredit testimony.

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. § 5103A etc. (West Supp. 2001)) provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimants claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.   

The law further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (now codified at 38 U.S.C.A. § 5103A). 

With respect to the issue on appeal, the Board concludes that VAs statutory duty to assist the veteran in the development of his claim has been satisfied.  There is ample medical and other evidence of record.  The veteran and his representative have not pointed to any evidence which may be relevant to his claim which has not been associated with the claims folder.  The veteran and his representative have been accorded the opportunity to present evidence and argument in support of his claim.  

The record shows that the veteran was notified of the RO rating decision, and that he has been provided a statement of the case and other information informing him of the evidence necessary to substantiate his claim and of criteria needed to be satisfied.  The Board concludes that the discussions in the rating decision, statement of the case, and other correspondence to the veteran, informed him of the information and evidence needed to substantiate his claim and complied with VAs notification requirements.  The Board notes the action and information described above, and that the veteran has been advised of much of it in correspondence from VA, including particularly VA's March 2001 rating decision and its July 2001 Statement of the Case correspondence to him.

Second, VA has a duty to make reasonable efforts to help the veteran obtain evidence necessary to substantiate the claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (38 U.S.C.A. § 5103A) (West Supp. 2001); 38 C.F.R. § 3.103 (2001).  The Board concludes that VA has complied with this duty.  The Board notes the action and information described above, and that the veteran has been advised of much of it by VA.  The Board concludes that evidence of record is sufficient for the determination at issue, and no other development is deemed necessary.  See 38 U.S.C.A. § 5107A(c)(1) and 38 C.F.R. § 3.304(c) (2001). VA has made reasonable efforts to help the veteran obtain necessary evidence, in compliance with 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c) and 3.326). 

The Board concludes that the evidence of record is adequate for rating purposes per 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.326), and that the record as it stands does, in accordance with 38 U.S.C.A. § 5103A(d), contain sufficient medical evidence for the Secretary to make a decision on the claim.

The communications from VA to the veteran informed him of the type of evidence which would be relevant and assisted him in providing it.

In this case, the Board finds that VA has complied with the duty to assist and the duty to notify the veteran and his representative of any information and evidence needed to substantiate and complete a claim.  It is concluded that the actions of VA meet the requirements of the VCAA and 38 C.F.R. § 3.103 (2001) and 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified as amended 38 C.F.R. §§ 3.159 and 3.326). 

In the circumstances of this case, a remand would serve no useful purpose, so a remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, even though the RO did not have the benefit of the explicit provisions of the VCAA or the new provisions at 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) which are to be codified at 38 C.F.R. §§ 3.159 and 3.326, before they were enacted, VAs duties have been fulfilled.  Moreover, as the Board finds that the directives of the VCAA have been complied with regarding VAs duties to notify and to assist the appellant, the Board finds that the appellant has not been prejudiced by the Boards consideration of the merits of his claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby].  For the reasons previously set forth, the Board believes that the veteran has been given ample process to provide evidence and argument in support of his claim.  Any Bernard problem, including of this nature, was solved during the videoconference hearing before the undersigned.  In short, the Board finds that the veteran has been given adequate notice of the need to submit evidence or argument and that he is not prejudiced by this decision.

Factual background

The veterans DD Form 214 indicates that his military occupational specialty in the Marines was as an auto mechanic, and that he was awarded or authorized the Combat Action Ribbon, Vietnam Campaign Medal with device, Rifle Sharpshooter Badge, and Republic of Vietnam Cross of Gallantry with Palm and Frame.  

The veteran filed his claim in September 2000 and indicated on his claim form that he had been treated in the year 2000.

A November 2000 letter from his wife states that he is deeply hurt by so many things he has experienced, that he has a hard time getting a restful sleep, and that he often has nightmares that really bother him.  Sometimes he would want to talk about them, but more often than not, they were too upsetting.  She stated that what was really painful was how his mother and his brothers had treated him.  It was bad enough to endure the treatment from protesters when he came back from Vietnam, but having it come from his own family was much worse.  He had endured very much pain, and she wishes she could make it go away.  He had kept so many things buried deep inside for so many years and had tried to take care of things on his own, but now he was seeking help.  

A November 2000 letter from the veteran describes his Vietnam experiences in great detail.  He described numerous intrusive thoughts and persistent hallucinations based on extremely awful, gruesome, brave, and stressful experiences he had had in Vietnam.  He also described thoughts of suicide to end his agony, including by putting a gun to his head and pulling the trigger.  He stated that his sister in law had gone to court to get an order to keep him away from her children, and that he was not invited to participate in the leadership of his old boy scout troop which had been restarted.  He had wanted to show the kids how to field strip and clean an M-16 or M-60 and secure their perimeters before they went to sleep.  He stated that he could not be with strangers.  He had tried 8 to 5 jobs.  He also stated that he was being left out of a family will because of how his family felt about him.  

The veteran completed a comprehensive military history questionnaire in December 2000.  One of the things he stated was that he was now a bitter and hateful man and that he only lived for his wife and five dogs.  There is other information in this questionnaire which resonates with the information he provided in his November 2000 letter.

VA outpatient treatment records from December 2000 to February 2001 are of record showing the veteran's participation in group therapy.  It was noted in February 2001 that he had a lot of weapons, to be ready, and that he was living in the past, in the Republic of Vietnam.

A VA psychiatric examination was conducted in March 2001.  The veteran reported that he had had symptoms of PTSD since Vietnam, and that they had become worse in recent years, and that he had developed symptoms of depression and a significant loss of self esteem.  He was eventually persuaded to receive help.  He stated that he had recurrent and intrusive distressing recollections of Vietnam events, that he continued to have recurrent distressing dreams, that he had nightmares virtually every night, and that he occasionally had flashback experiences particularly triggered by things that reminded him of Vietnam events.  When he would see treelines, he would re-experience feelings of seeing a Vietnamese or Vietcong soldier making himself visible to try to get a truck to stop.  He continued to show persistent avoidance associated with trauma as reflected by efforts to avoid thoughts and conversations associated with it, efforts to avoid activities such as war movies or group discussions about events from Vietnam, markedly diminished interest and participation in activities, feelings of detachment and estrangement from others, including, particularly, family members, an inability to have loving feelings, and a markedly restricted affect.  

The veteran complained of difficulty sleeping, of irritability with outbursts of anger, and of difficulty concentrating, which had led to him quitting being a truck driver.  He also reported hypervigilance.  He stated that his property was surrounded by a fence that had barbed wire on top of it, and that he wet the ground so that he could see the footsteps of anyone that intrudes on his property.  He also reported an exaggerated startle response.  He stated that he had significant depressive symptoms and a pervasive sense of depression which was virtually always present.  He reported many thoughts of suicide but no attempts.  Over the past two years, he had done mainly odd jobs.  He stated that he had a good deal of hostility and that he lived a very isolated withdrawn life.  He had built a hooch in the backyard resembling his hooch in Vietnam.  He felt quite safe in the hooch.  He had a virtually total lack of social relationships and recreational or leisure pursuits except for some fishing on a very isolated basis.  

Clinically, he talked at length about his Vietnam experiences and he displayed no evidence of hallucinations or delusions.  His mood was significantly depressed, and his affect was consistent with his mood.  His symptoms were felt to be classic PTSD symptoms and they were chronic, severe, longstanding, and frequent.  His global assessment of functioning was 50, reflecting very significant and serious symptoms which seriously impact his social function and ability to work.  His performance in employment had been severely impacted by his irritability and avoidance symptomatology.  His prognosis for improvement was estimated to be fair at best.  

During the hearing which was held before the undersigned Board member in January 2002, observations were made about the veteran by both the Board member and the veteran's representative.  It was noted that the veteran looked like he was tense and medicated, and that he was having a hard time concentrating and speaking.  He had very slow and minute movement of his arms, legs, and head.  He appeared to be anxious and depressed, and he seemed as though he would rather be on his way back home than in the hearing room he was in.  He admitted that he would like to be back home where he feels safe, and he stated that he could not wait to get back to his dark room and dogs.  He stated that he had last worked three weeks before the hearing.  He felt like he was unemployable, and that his mind was still in Vietnam.  His representative noted that after a brief pre-hearing interview with the veteran at 10:00 that morning, the veteran had gone out to his car to wait for the hearing.  A December 2001 letter of record indicates that the hearing was to start at 1:00 p.m.  

Pertinent law and regulations

At issue is the RO's determination on the veteran's original compensation claim that the disability at issue is no more than 50 percent disabling.  The veteran is appealing the original assignment of a disability evaluation following an award of service connection, in a situation where he filed his claim more than a year after service discharge.  The evidence is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time during the rating period based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In reaching the determination below, the Board has considered whether staged evaluations should be assigned.  The Board concludes that the disability addressed has not significantly changed during the appeal period and that a uniform evaluation is appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

38 C.F.R. § 4.126(a) provides that when evaluating disability from mental disorders, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment.

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, post-traumatic stress disorder is an anxiety disorder which is rated under the General Rating Formula for Mental Disorders, which follows.  

General Rating Formula for Mental Disorders:
        Total occupational and social impairment, due to
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................100 percent.
        Occupational and social impairment, with                      
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................70 percent.
        Occupational and social impairment with reduced  
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........50 percent.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Analysis

A review of the evidence of record reveals that the veteran nearly approximates the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  Gross impairment in thought processes and communication was present on the date of his hearing in January 2002.  The veteran seemed like he wanted to be in another place rather than at the hearing, where he was supposed to use his thought processes to articulate why a higher rating was warranted, and he stated at that time that his mind was still in Vietnam.  It appeared that he was tense and medicated, and that he was having a hard time concentrating and speaking.  It would be fair to conclude that his thought processes were grossly impaired, as was his communication.

There is credible evidence of persistent distortions of thought.  The veteran has barbed wire on top of his fence and waters his property so that he can detect would-be intruders.  Also, he states that he re-experiences feelings of seeing a Vietnamese or Vietcong soldier making himself visible to try to get a truck to stop when he sees treelines, and that he avoids stimuli which would remind him of his experiences in Vietnam.  It is fair to conclude that the veteran has nearly hallucinatory life-like memories of his experiences in Vietnam.  

It can also fairly be concluded that the veteran has grossly inappropriate behavior.  His acts like he is still in Vietnam, and he wanted to teach boy scouts how to field strip and clean M-16s and M-60s and secure their perimeters.  Also, he waters his property so that footprints of would-be intruders would be identifiable.  His history includes being filled with hate, bitterness, and hostility, being taken out of a family will, having a court forbid him from interacting with his sister in laws children, and having no routine activities other than interacting with his wife and his five dogs, and being at home in the dark or in a hooch he built in his yard.  Waiting out in a car for almost three hours for a hearing when it would appear that he was welcome to stay indoors in his representatives office building or to go and do other activities might also have been inappropriate.  The fact that he keeps guns in his possession while having feelings of suicide as well as significant depression and what appear to be intense feelings of hate and anger might be called inappropriate behavior also.  

Next, it does not appear that he is a persistent danger of hurting himself.  However, given the facts, he might be.  He has guns which are lethal weapons, has trouble with anger and hostility, has exhibited irrational behavior such as barb wiring his fence and watering his yard to determine whether there have been intruders, and he has thought about committing suicide.  

Last, while the veteran has not been shown to have disorientation to time or place, or memory loss for the names of a close relative, his occupation, or his name, total social and occupational impairment seem to be present or nearly approximated, as shown by the evidence discussed above.  Moreover, the veteran's global assessment of functioning was 50 on VA examination in March 2001.  Global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.  Global assessment of functioning scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

In light of the provisions of 38 C.F.R. §§ 4.6, 4.7, 4.21, and 4.126 (2001), which warrant, essentially, assigning whatever rating is necessary to compensate the veteran for the degree of disability more nearly approximated by his service-connected PTSD, a 100 percent schedular rating will be assigned.

There is no doubt to be resolved in the veteran's favor under the benefit of the doubt doctrine.  Instead, the provisions of 38 C.F.R. § 4.7 favorably apply.   

When a schedular 100 percent rating has been assigned, the question of an extraschedular rating is moot.  Therefore, discussion of an extraschedular rating need not be addressed.


ORDER

A 100 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
